Title: From Abigail Smith Adams to Thomas Boylston Adams, 5 July 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy July 5th 1801

I told William Shaw of the event which you have  questioned, and from the best Authority, even the hand writing of the Father in a letter to me of the 11 of April, “The day before yesterday at half past three oclock afternoon, my dear Louisa gave me a son. She has had a very severe time through the winter, and is now so ill that I dare not write to her Mother to give her notice of this Event;—I will humbly hope that in a few days I may be relieved from my anxiety on her account and be enabled to announce to her Mother only news of joy. The Child is well”. three days after in a Letter to your Father, he says, “the Drs assure me she is out of danger”. In his last however of the beginning of May, he says she was still confined to her Bed. he had then just received his Letter of permission to return, which he had communicated to the Government. He says he shall take measures immidiatly to execute the buisness, but Louisa’s low and weak state renderd it uncertain when he should be enabled to leave Berlin—
I feel very anxious for him in all respects; I pray God send him a safe and fortunate passage to his native Land, with his poor, weak and feeble wife and Boy. I know and feel how many cares, of Body and mind, he will have to encounter of a private nature, to have to Begin a new the world, and that in a profession which he never loved, in a place which promisses him no great harvest, where there are so many reapers, with a mind so richly stored for employments of the highest grade; and a capacity which has been cultivated and improved, may I say to You? beyond any other native American! to be obliged to go to the drugery of the Law, for a Support, is a humiliating prospect; but this resort I shall press upon him with all maternal persuasion. The post of honour will be a private Station under the ruling administration, and tho it is not probible any tender will be made to him as of any employment in the Gift of the Pressident, the State may think of him; but the advice of Years of experience will be, to decline all and every effort to draw him from the pursuit of an independance which shall place him in circumstances of ease, if industery and application to his profession can effect it—It was a refined sense of duty which led the Character you both revere, in times of great peril and danger, to sacrifice his private interest & his personal pleasures, to the great interest of the public. You both have witnessd how his Career has been thwarted by those whose advantage he sought, and whose welfare he undeviatingly pursued. “The obstinancy with which mankind persist in habitual errors, and the voilence with which they indulge inveterate passions, a deep regret for their follies, and the honour which there vices create are sufficient motives to drive us from their presence. He whose free and independant Spirit is resolved to permit his mind to think for itself, who disdains to form his feelings, and to fashion his opinions upon the Capricious Notions of the world, and sufficiently firm not to obey implicitly the hasty Notions of others, who seeks to cultivate the just feelings of the Heart; and to pursue truth, must detach himself from the degenerate croud, and seek his enjoyments in retirement”; and here we find them
“The world forgetting, by the world forgot”
Sergant is sacrificed, and Astronomer Davis raised upon his Ruins. He certainly understood the calculation of Eclipses. The Gloom & Night of Jacobinism has obscured the Sun of federalism—With smooth words and lulling sounds, the Multitude are to be hushed into a tranquil slumber—Peace to their Manes.
If Mr. Radcliffe should visit Quincy, we shall be civil to him.
The Gazzet which I mentiond to you is a summary of all the great Events in Europe, for the Month of March and part of April. I directed William to give it to the Editor of the Palladium to enliven his leaden pages.—Dennie gives the Palladium  the puff direct, but I really think it too dull to be mischievious. Some good lucubrations find their way into it, but it is a party paper and the paper of a party who have committed suicide upon themselves. In pulling down the pillar, they have crushed themselves beneath the ruins. They have lost all their influence with the real & true American federalist. Ames was rejected from the counsel this year, merely because he was considered as the head of the junto party. The time is fast approaching when their conduct will be execrated, and their ingratitude receive its reward—
My pen has run beyond its usual latitude, and the hour warns me to close
Your ever affectionate / Mother 
Abigail Adams